Citation Nr: 1616782	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981 and from June to October 1991, with additional service in the Army Reserve.

In May 2014, the Board reopened all three issues and remanded them for further development, including obtaining additional records and providing VA examinations.  The requested development has been conducted, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed back disorder began during, and continued since, her active duty service.

2.  The Veteran's currently-diagnosed migraines began during, and continued since, her active duty service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(a), 5107A (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving doubt in the Veteran's favor, migraines were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(a), 5107A (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a back disorder and migraines.  As will be discussed, service connection is granted for both disabilities.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Under VA regulations, a veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this case, the claims file does not include a report from any examination conducted around the time of the Veteran's entrance to active duty service in August 1977.  According to email communication from July 2014, a portion of the service treatment records, including any entrance examination, are not available.  

The Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

In addition, absent evidence to the contrary, it is presumed an entrance examination was provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Because the report from any entrance examination is missing from the claims file, the Veteran is presumed to have been in sound condition when she entered active duty service.

This presumption of soundness may be rebutted if there is clear and unmistakable (obvious or manifest) evidence that demonstrates an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the Veteran was involved in a car accident in the year prior to her entrance to active duty service.  The only relevant medical evidence from prior to her entrance to service is the June 1976 report from Dr. M summarizing the medical treatment she received as a result of this injury.  Unfortunately, the first page of this report before the Board is nearly entirely illegible.  The second page indicates she was diagnosed with severe sprain of the lumbosacral joint, and was treated with a belt to the lower back and rest.  She was also given Tylenol to relieve her pain and headache.  And the end of his report, Dr. M opined that the Veteran's prognosis was good and explained, "Patient has recovered."  

The legible portion of this report therefore reflects the Veteran was treated for an injury to her back and experienced headaches in the year prior to her entrance to active duty service.  However, because Dr. M opined that the Veteran was recovered, this report is not sufficient to constitute clear and unmistakable evidence that she continued to experience any back and or headache disorder at her entrance to active duty service.  To the contrary, this report suggests she had recovered from her injuries by June 1976, more than a year prior to entrance to service.  Furthermore, during her August 2009 VA examination, she denied that her 1976 car accident caused any permanent back or headache disorder.  Therefore, the presumption of soundness is not rebutted.

Throughout the period on appeal, the Veteran has consistently asserted that she began to experience both disabilities during her first period of active duty service, and continued to experience these symptoms to the present day.  The medical evidence, including the service treatment records, supports her assertions.

Regarding her back disorder, the Veteran has consistently reported that she experienced pain since basic training in 1977.  See e.g. December 1981 initial claim and September 2009 VA Form 9.  Her service treatment records reflect she sought treatment in December 1977 for chronic low back pain which she had experienced for the past four months, or since approximately September 1977.  In June 1978, she was diagnosed with sacralization of the lumbar spine and placed on a permanent physical profile.  Therefore, she developed a back disability during her active duty service.

Post-service medical records reflect the Veteran continued to seek treatment for her low back pain throughout the period on appeal.  For example, in VA examinations from July 1983 and August 2009 she reported experiencing back pain since service.  Recent medical records reflect she is currently-diagnosed with degenerative arthritis of the spine.  In July 2014, the VA examiner opined that the Veteran's current lumbar degenerative disc disease was as likely as not a result of her in-service lumbar back pain, providing evidence in support of her appeal.

The Board notes in September 2014, an additional VA examiner reviewed the medical records, including "enlistment records" and opined the Veteran had a clear and unmistakable diagnosis of low back pain prior to her entrance to active duty service.  However, the presence of clear and unmistakable evidence sufficient to rebut the presumption of soundness is a legal determination, not a medical one.  As discussed above, in this case the Board finds the available pre-service medical record, the June 1976 medical report of Dr. M, is not sufficient to rebut the presumption of soundness.

Based on the foregoing, the Veteran's lumbar spine was presumed to be in sound condition when she entered active duty service.  Her service treatment records reflect she developed a low back disability and accompanying pain during her active duty service.  Post-service medical records reflect she continued to experience these symptoms throughout the period on appeal.  Accordingly, the elements of service connection for a back disability have been met, and the appeal is granted.

Regarding her headaches, the Veteran has consistently reported experiencing bad headaches and migraines since approximately March 1983.  See e.g. December 1981 initial claim and September 2009 VA Form 9.  Her service treatment records reflect she sought treatment for headaches as early as July 1978, when she reported experiencing a headache for the previous five days.  She sought additional treatment for headaches of several occasions throughout her initial period of active service, and in October 1978 was diagnosed with migraines.  Therefore, service treatment records reflect she developed reoccurring migraines during her active duty service.

After service, the Veteran continued to seek routine treatment for ongoing migraine headaches.  She was placed on medication as early as June 1987, and continued to take medication for migraines throughout the period on appeal.  In July 2014, a VA examiner opined the Veteran's current migraine headaches were at least as likely as not a result of the headaches for which she received treatment during her active duty service, providing evidence in support of her appeal. 

Again the additional VA examiner in September 2014 opined the claims file includes clear and unmistakable evidence that the Veteran was diagnosed with headaches prior to service.  However, as discussed above, the presence of clear and unmistakable evidence sufficient to rebut the presumption of soundness is a legal determination, not a medical one.  In this case the available pre-service medical record, the June 1976 medical report of Dr. M, is not sufficient to rebut the presumption of soundness regarding headaches.

Accordingly, the Veteran was presumed to be in sound condition when she entered active duty service.  Her service treatment records reflect she developed reoccurring headaches, diagnosed as migraines, during her active duty service.  Post-service medical records reflect she continued to experience these headaches throughout the period on appeal.  Accordingly, the elements of service connection for migraines have been met, and the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a back disorder is granted.

Service connection for migraines is granted.


REMAND

The Veteran's claim for service connection for hypertension requires remand so that an adequate opinion may be obtained.  By way of background, although some elevated blood pressure readings were noted in service, the medical evidence does not reflect that she was first diagnosed with hypertension until the mid-1980s, after her separation from active duty service.  Most notably, the report from a July 1983 VA examination indicated that possible hypertension was first noted in March 1983, approximately a year and a half after her separation from active duty service.  

In July 2014, a VA examiner opined that the Veteran's currently-diagnosed hypertension was as likely as not related to service due to treatment with medication in service treatment records from June 1987.  However, the Veteran was not on active duty service in June 1987, but rather inactive service with the Reserve.  Because hypertension is a disease, not an injury, service connection may not be based on diagnosis during a period of inactive service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; VAOPGCPREC 86-90 (July 18, 1990).  Accordingly, this examiner's opinion does not adequately address the issue.

Additionally, the September 2014 VA examiner opined that the medical record provides clear and unmistakable evidence the Veteran was diagnosed with hypertension prior to her entrance to active duty service in August 1977.  However, the record before the Board does not include any suggestion of a diagnosis of hypertension prior to August 1977.  Accordingly, this examiner's opinion is based on facts not supported by the record.

Therefore, remand is required so that an adequate examination based on an accurate factual basis may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records related to the claims on appeal that have not already been associated with the record.

2. Schedule the Veteran for an examination regarding the nature and etiology of her hypertension.  The examiner should be provided with a complete copy of the claims file, and a full explanation should be provided for any opinion stated.

Consistent with the medical and factual basis, including the Veteran's initial diagnosis of hypertension in the mid-1980s, the examiner is asked to address the following questions:

a)  Is it as likely as not (50 percent or greater) that the Veteran's diagnosed hypertension was caused by her initial period of active duty service from August 1977 to September 1981, including any elevated blood pressure readings therein?

b)  If not, is it as likely as not, 50 percent or greater, that the Veteran's diagnosed hypertension was aggravated (permanently increased in severity) by her second period of active service from June to October 1991?

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


